Citation Nr: 1761022	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1998 and from September 2001 to July 2002 in the Navy. The Veteran also had active service from January 2003 to February 2003; from January 2004 to February 2004; from August 2004 to September 2004; from April 2005 to May 2005; in December 2005; in May 2007; and in July 2008 in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left foot disorder.

The Veteran appealed the issue of entitlement to service connection for a left foot disorder in a timely notice of disagreement dated in July 2012. In February 2013, the Veteran appealed his claim to the Board.

In August 2017, the Veteran had a videoconference hearing before the undersigned. A transcript of the hearing is associated with the claims file.

During the pendency of the appeal but prior to certification to the Board, the issue of entitlement to an evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) was withdrawn. Specifically, in an August 2017 statement, the Veteran indicated he had decided to withdraw his appeal for the claim of entitlement to an increased evaluation for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is necessary before the Veteran's claim can be adjudicated. 

In June 2017, the Veteran was afforded a VA examination to assess the nature and etiology of his left foot disorder. The examination report contains an opinion addressing the etiology of the Veteran's claimed left foot disorder on a secondary basis only. The opinion is inadequate for VA purposes. Specifically, in providing a negative opinion regarding service connection, the June 2017 examiner only addressed causality between the Veteran's claimed left foot injury and service-connected bilateral tinea pedis. The question of direct service connection was not addressed, including in particular the Veteran's report of having been stuck in the foot with a needle while on active duty. Also not addressed was an August 2016 podiatry note of record from Dr. S.J., a Board-certified podiatrist, which indicates that the Veteran's foot disorder was aggravated by his military service. 

The Board also notes that the Veteran underwent VA examinations in August 2011 and March 2014. However, the Board finds that these examiners' opinion are inadequate as well. Specifically, the March 2014 examiner opined that the Veteran's left foot injury is one with a clear and specific etiology and is not related to any specific Southwest Asia exposure event during the service. This opinion is inadequate as it only addresses the Veteran's left foot injury as it relates to Southwest Asia exposures and does not offer an opinion as to direct service connection. Similarly, report of the August 2011 VA examination reflects that the examiner stated only that she was unable to provide an etiological opinion without resorting to speculation. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

As the Board finds the opinions of record to be inadequate, remand is necessary in order to obtain a new medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records. All attempts to obtain these records should be documented.

2. After completing the above, obtain a medical opinion from an appropriate VA clinician. The claims file, including a copy of this remand, must be provided to the examiner. If the examiner determines that an examination is necessary, one should be scheduled. All medically indicated tests should be conducted. After a review of all of the evidence, the examiner is asked to answer the following question:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed left foot condition was caused by or incurred in service? In rendering this opinion, the examiner must discuss the Veteran's credible reports of in-service injury, as reported in the hearing transcript. The examiner must also note the Veteran's testimony of continuous symptoms since service. Reference should also be made to the opinion of Dr. S.J., a Board-certified podiatrist who stated in an August 2016 treatment note that the Veteran's foot condition was aggravated by his military service.

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran. The examiner may not rely solely on the absence of medical records as a basis for the opinion and must consider the Veteran's credible statements of ongoing left foot pain since service.

3. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond. Thereafter, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




